Citation Nr: 1313353	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  05-11 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2011, and to a rating higher than 70 percent since.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and initially assigned a 30 percent rating for this disability retroactively effective from April 18, 2003, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others; this will compensate the Veteran for this variance.)

As support for his claim, the Veteran testified at an RO hearing in December 2005.

In a May 2006 rating decision, the RO increased the initial rating for the PTSD from 30 to 50 percent with the same retroactive effective date of April 18, 2003.

In January 2009, the Board denied a rating higher than 50 percent for the PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion filed by the contesting parties, the Court vacated the Board's decision and remanded the claim back to the Board for further development and readjudication in compliance with the specified directives.  In November 2010, the Board in turn remanded the claim primarily to have the Veteran reexamined to reassess the severity of his PTSD.


The Veteran had that additional VA examination on February 3, 2011.  After considering the results, the Appeals Management Center (AMC) issued an October 2011 rating decision granting an even higher 70 percent rating for his PTSD as of the date of that VA mental status examination.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating absent express indication to the contrary).  So the issue became whether he was entitled to an initial rating higher than 50 percent for his PTSD prior to February 3, 2011, and whether he has been entitled to a rating higher than 70 percent since.

The Board issued a January 2012 decision denying an initial rating higher than 50 percent prior to February 3, 2011, and a rating higher than 70 percent since.  The Veteran again appealed to the Court, and pursuant to another Joint Motion for Remand (JMR) filed in September 2012, the Court again vacated the Board's decision and again remanded the claim to the Board for still further development and readjudication.

The Board resultantly is again remanding the claim.


REMAND

The most recent September 2012 JMR identified two areas of concern regarding the Board's January 2012 decision.

First, as part of its January 2012 decision, the Board concluded that February 3, 2011 was the correct effective date for the assigned 70 percent rating for the PTSD.  This was based on the VA examination undertaken on that date.  The JMR stated that the Board had failed to consider whether the February 2011 VA examiner's findings may have indicated that entitlement arose prior to the date of that examination.


The Court previously has held that the duty to assist may include requiring VA to develop medical evidence through a "retrospective" medical evaluation in situations where there is a lack of medical evidence for the time period being rated.  Chotta v. Peake, 22 Vet. App. 80 (2008).  In this case, there is ample evidence covering the period from the Veteran's initial effective date of April 18, 2003 through June 2006.  However, after 2006, there is no additional evidence assessing the severity of his PTSD until the February 2011 VA examination.  Notably, during that examination, he stated that he had stopped attending therapy and had stopped taking his medication since his last examination, which was in April 2006.

Furthermore, in the Chotta case, the Court noted that while there was limited evidence of the severity of the appellant's disability between 1947 and 1997, there was at least some indication in the record that his condition may have worsened in the interim, in 1986, when he left his job.  Id. at 85.  In this case, during the February 2011 VA examination the Veteran reported that his mother had passed away on August 18, 2010, so the year prior to that examination.  That was upsetting to him as she was his "top advisor."  But he denied any other traumas or notable events since his last examination in 2006.

So based on the evidence in this case, and light of the Court's holding in Chotta, the Board finds that a supplemental VA opinion should be obtained from the February 2011 VA examiner addressing whether the Veteran's PTSD had worsened prior to when shown during that February 3, 2011 VA examination, including as a result or consequence of the death of his mother, so as to in turn have warranted the higher 70 percent or greater rating as of an earlier effective date.

Also in the prior January 2012 decision the Board noted the Veteran's claim of entitlement to a TDIU had been denied in a December 2005 rating decision, and that he had not in response appealed the denial of this other claim.  Although the Board acknowledged the relevant case law stating that a request for a TDIU is part and parcel of a claim for increased compensation, it declined to exercise any jurisdiction over the Veteran's TDIU claim based on the finality of the December 2005 rating decision earlier considering and denying this claim.

But pursuant to the September 2012 JMR, the Court stated the Board must adjudicate the issue of entitlement to a TDIU or provide adequate reasons or bases for why this additional claim is not expressly asserted or raised by the record.

Because, however, the Veteran's claim for higher ratings for his PTSD requires further development, and because his TDIU claim is derivative of, and therefore predicated on, the ratings assigned for his PTSD, these claims are inextricably intertwined such that the derivative TDIU claim also must be remanded, rather than immediately decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This avoids piecemeal adjudication of claims with common parameters.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  The claims file, including a copy of this remand, must be forwarded to the February 2011 VA examiner for a supplemental opinion.  The examiner should indicate that the claims file was reviewed on the examination report.  After reviewing the claims file and the evidence therein, the examiner should, to the extent possible, approximate the date at which the severity of the Veteran's PTSD reached the level documented in the February 2011 VA examination report.  In making this determination, the examiner should specifically comment on the effect, if any, that the death of the Veteran's mother in August 2010 had on the severity of his PTSD.

All opinions should be supported by a fully articulated medical rationale.  If the VA examiner determines that she is unable to provide the requested medical opinion without resorting to mere speculation, she should indicate why this is the case, not merely say she cannot comment.

If, for whatever reason, the February 2011 VA examiner is unavailable to provide this additional comment, then the claims file should be forwarded to another appropriate VA examiner who should similarly review the claims file and provide this requested additional information.

If this examiner determines an opinion cannot be rendered without further examining the Veteran, then schedule another VA compensation (mental status) examination.  Ultimately, though, whether an examination is needed is left to the designee's discretion.

2.  Ensure the examiner, whoever designated, comments on the severity of the PTSD "retrospectively" for the initial period at issue prior to the February 2011 examination, dating back to the April 2003 claim for this disability.  If he/she does not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

3.  Then readjudicate these claims, both for higher ratings for the PTSD before and since February 3, 2011, and for a TDIU, in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


